      Case 2:17-cv-04140-DWL Document 215 Filed 08/29/19 Page 1 of 4



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,              CWT PARTIES’ MOTION FOR
20                                                 LEAVE TO FILE ENLARGED
           v.                                      REPLY BRIEF
21
     Wyo Tech Investment Group, LLC, CWT
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 215 Filed 08/29/19 Page 2 of 4



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) hereby request leave to file the
 3
     enlarged reply brief submitted last night in further support of their motion for a bench
 4
     warrant for the arrest of Elizabeth Danzik. This brief was filed at Docket Entry 211.
 5
 6          The CWT Parties acknowledge that in its Order (Doc. 186) entered on August 6,

 7   2019, the Court limited the CWT Parties’ reply brief in this matter to no more than five

 8   pages. When preparing their reply brief, the CWT Parties inadvertently overlooked this
 9   limit and instead submitted a reply brief that was 11 pages in accordance with this Court’s
10   Local Rules. The CWT Parties apologize to the Court for this oversight. The CWT
11   Parties in no way intended to flaunt this Court’s previous Order.
12
            The CWT Parties nonetheless respectfully request the Court authorize the filing of
13
     an enlarged reply brief. Given the provably-false representations made by Ms. Danzik in
14
     her declaration and in her Opposition brief, as well as the seriousness of her continued
15
     noncompliance and the sanctions the CWT Parties seek, the CWT Parties believe the
16
     Court will benefit from having the full 11-page reply brief before it when ruling on the
17
     CWT Parties’ motion. Further, if there are additional arguments or facts that DAS or Ms.
18
19   Danzik would have made in their opposition brief but for the 10-page limit on that brief,

20   the CWT Parties have no objection to their making those arguments or submitting those

21   facts during tomorrow’s hearing.
22          Alternatively, if the Court is inclined to strike the reply brief, the CWT Parties
23   request that the reply brief be deemed amended to include only section 3 of the Argument
24   section of the reply brief, which is five pages long.
25
26
27
28
      Case 2:17-cv-04140-DWL Document 215 Filed 08/29/19 Page 3 of 4



 1
     Dated: August 29, 2019
 2
            Phoenix, Arizona
 3
 4                                     Respectfully submitted,
 5
                                       RYAN RAPP & UNDERWOOD, P.L.C.
 6
                                       By:     /s/ Henk Taylor (016321)
 7
                                               J. Henk Taylor (016321)
 8                                             3200 N. Central Ave., Suite 1600
                                               Phoenix, Arizona 85012
 9                                             Telephone: (602) 280-1000
10                                             Facsimile: (602) 265-1495
                                               E-Mail: htaylor@rrulaw.com
11
                                       SCHLAM STONE & DOLAN LLP
12
13                                             Jeffrey M. Eilender (admitted pro hac
                                                  vice)
14                                             Bradley J. Nash (admitted pro hac vice)
15                                             Joshua Wurtzel (admitted pro hac vice)
                                               26 Broadway
16                                             New York, New York 10004
                                               Telephone: (212) 344-5400
17
                                               Facsimile: (212) 34407677
18                                             E-Mail: jeilender@schlamstone.com
                                               E-Mail: bnash@schlamstone.com
19                                             E-Mail: jwurtzel@schlamstone.com
20
                                       Attorneys for Defendants CWT Canada II
21                                     Limited Partnership, Resource Recovery
                                       Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -2-
      Case 2:17-cv-04140-DWL Document 215 Filed 08/29/19 Page 4 of 4



 1   ORIGINAL e-filed and COPIES
     e-mailed this 29th day of August
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     Chris Feasel
 6   WILENCHIK & BARTNESS P.C.
     2810 North Third Street
 7
     Phoenix, Arizona 85004
 8   E-Mail: diw@wb-law.com
     E-Mail: tylers@wb-law.com
 9   E-Mail: chrism@wb-law.com
10   E-Mail: chrisf@wb-law.com

11   Leo R. Beus
     BEUS GILBERT PLLC
12   701 North 44th Street
     Phoenix, Arizona 85008
13   E-Mail: lbeus@beusgilbert.com
14
     Attorneys for Defendant Wyo Tech
15   Investment Group, LLC
16   Mark D. Goldman
17   Jeremy L. Phillips
     GOLDMAN & ZWILLINGER PLLC
18   17851 North 85th Street, Suite 175
19   Scottsdale, Arizona 85255
     E-Mail: mgoldman@GZLawOffice.com
20   E-Mail: jeremy@jeremyphillipslaw.com
     E-Mail: docket@gzlawoffice.com
21
22   Attorneys for Nonparties Danzik Applied
     Sciences, LLC and Elizabeth Danzik
23
     /s/ Henk Taylor
24
     J. Henk Taylor
25
26
27
28

                                               -3-
